Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of furosemide as the elected compound specie and cancer as the elected metabolic or neurological disease specie in the reply filed on 04/16/2020 is maintained. 

				Claim Status
Claims 1, 3-19 and 21-22 are pending and are examined in accordance to the elected species. Claims 2 and 20 are canceled.  The amendment filed on 01/25/2021 in response to the Non-Final office Action of 07/23/2020 is acknowledged and has been entered.

Action Summary
	Claims 1 and  4-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are maintained, but revisited and modified in light of the amendment to claim 1. 
	Claims 1 and 4-14 rejected under 35 U.S.C. 101 are withdrawn in light of claim amendment. 
Claims 1 and 4-14 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sohn et al., PNAS, Vol. 110, No 36, September 2013. 14676-14681 are withdrawn in light of the amendment to claim 1. 
s 1 and 3-19 rejected under 35 U.S.C. 103 as being un-patentable over Chen et al. (US 2017/0304388 A1) in view of Sohn et al., PNAS, Vol. 110, No 36, September 2013, . 14676-14681 and Geldenhuys et al, Bioorg Med Chem Lett. 2016 November 01; 26(21): 5350–5353 maintained, but revisited and modified in light of the amendment to claim 1.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 10-14, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: administering a compound that inhibits CISD protein-PLP complex formation in this case the elected furosemide. The claims provide the step of inhibiting formation of a CISD protein-PLP complex by contacting the CISD protein (mitoNEET the elected CISD) with an effective amount of furosemide (the elected compound). The binding of furosemide with CSID protein in an HTS assay can be construed to be binding. For example, Geldenhuys et al., Bioorg Med Chem Lett. 2016 November 01; 26(21): 5350–5353 teaches several other FDA approved drugs were tested . 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-19 and 21-22 are rejected under 35 U.S.C. 103 as being un-patentable over Chen et al. (US 2017/0304388 A1) in view of Sohn et al., PNAS, Vol. 110, No 36, September 2013, . 14676-14681 and Geldenhuys et al, Bioorg Med Chem Lett. 2016 November 01; 26(21): 5350–5353.
Chen et al. teaches a method for treating a cancer comprising: administering to a subject in need thereof a pharmaceutical composition comprising a therapeutically effective amount of a cardiovascular drug or a pharmaceutical acceptable salt thereof, see claim 1. Moreover, Chen et al. teaches the cardiovascular drug can be furosemide, see claims 2 and 6. The cancer  is selected from the group consisting of lung cancer, intestinal cancer, colorectal cancer, prostate cancer, liver cancer, bladder cancer, cervical cancer, breast cancer, and blood 
Chen et al. does not specifically teach furosemide for treating breast cancer.
Sohn et al. teaches a method of inhibiting breast cancer comprising inhibiting the expression of mitoNEET (mNT;CISD1), and NAF-1 see Abstract by exposing the CISD with a molecule that inhibits the formation of the CISD 1, see page 14679, right col, second para. Moreover, Sohn et al. teaches suppressing the expression of mNT (mitoNEET) and NAF1 proteins could inhibit breast cancer proliferation, see page 14676, right col. Sohn et al. further teaches it is important to note that long-term treatment of diabetic patients with pioglitazone, a drug that binds NEET proteins and stabilizes their iron-sulfur clusters, reduces the occurrence of breast, colorectal, and liver cancers compared with placebo, see page 14679, right col. second para 
Geldenhuys et al. teaches several other FDA approved drugs were tested for mitoNEET binding, although most were found to be non-binders. However, the diuretic compound furosemide was able to bind to mitoNEET with a Ki of 2.28 μM, see page 3, fourth para. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to select furosemide and administer for the treatment of breast cancer. One would have been motivated by the fact that compounds that bind to mitoNEET proteins and stabilizes their iron-sulfur clusters, reduces the occurrence of breast, colorectal, and liver cancers compared with placebo as taught by Sohn et al., see page 14679, right col. second para and also because furosemide is a compound that binds to mitoNEET proteins and stabilizes their iron-sulfur clusters as taught by Gegldenhuys et al. As such, one would reasonably expect 
With respect to interaction between Lys55 to mitoNEET and PLP and interaction between Lys78 of NAF-1 and PLP, the interaction between LPL and a lysine residue of the CISD protein, and inhibiting formation of CISD protein-PLP complex limitation. These limitations  appear to be the characteristic of the method step. Since the claimed method step is the same as the prior art said characteristics are necessarily present absent evidence to the contrary.
While the prior art does not teach furosemide has specific binding affinity for Lys78 residue of NAF-1 and inhibits CISD protein-PLP complex formation, specific binding affinity for Lys78 residue of NAF-1 and inhibits CISD protein-PLP complex formation are properties of  furosemide. Since the prior art, Chen et al. teaches the same compound, the properties claimed is necessarily present absent evidence to the contrary. A chemical compound and all of its properties are inseparable; they are one and the same thing. See In re Papesch, 315 F.2d 381, 391 (C.C.P.A. 1963)
	Applicant’s argument and Response to Applicant’s argument
Applicant argues that all claims 1 and 3-19 include, directly or indirectly, the step of "contacting a CISD protein with a compound that inhibits CISD protein-PLP complex formation." The cited references make no reference to pyridoxal-5'-phsophate (PLP) or inhibiting the formation of a complex between PLP and a CISD protein. In response, the Examiner finds Applicant’s argument not persuasive. While none of the cite references teach or suggest the compound inhibits the formation of a complex between PLP and a CISD protein including NFA- See In re Papesch, 315 F.2d 381, 391 (C.C.P.A. 1963). The mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  In re Wiseman,  201 USPQ 658 (CCPA 1979).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.
Applicant argues that the Examiner asserts that interactions between Lys55 of mitoNEET and PLP (claims 6, 13, and 16) and interactions between Lys78 of NAF-1 and PLP (claims 9, 14, and 17) "appear to be the characteristic of the method step." The Examiner then continues by stating that "the claimed method step is CTIONSerial No. 16/448,312Attorney Docket: 610842.100017Page 7 of 10 610842.100017:BWC:21276831v1the same as the prior art" without clarifying which step of which claim is purportedly the same as the cited references. In response, the Examiner finds Applicant’s argument not persuasive. The only step that is required by the claim is the contacting step, which is met by the fact that Chen et al. teaches the administration of a composition comprising furosemide for treating cancer including breast cancer. By administering the same compound (furosemide) claimed to the same obvious patient population (breast cancer patient), the CISD protein-PLP complex formation would necessarily be contacted. Again, the mechanism of action (i.e. inhibition of formation of a CISD protein-LPL In re Wiseman,  201 USPQ 658 (CCPA 1979).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.
Applicant argues that Sohn broadly teaches that NAF-1 and mitoNEET proteins are present in elevated levels in human epithelial breast cancer cells, and that suppressing the expression level of these proteins using shRNA results in reduced cell proliferation and tumor growth (See Abstract). Applicant respectfully notes that the claimed invention is unrelated to the expression of NAF-1 and mitoNEET. The claimed "contacting a CISD protein with a compound that inhibits CISD protein-PLP complex formation" has no effect on the expression of the proteins, and suppressing the expression level of the proteins has no effect on the ability of the remaining proteins to form a complex with PLP. In response, the Examiner finds Applicant’s argument not persuasive. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In the present case, it may well be true that the suppressing the elevated expression level of the NAF-1 and mitoNEET proteins in breast cancer is unrelated to the claimed "contacting a CISD protein with a compound that inhibits CISD protein-PLP complex formation. However, the Examiner contends that said teaching give a person of ordinary skill in the art the motivation to select furosemide and administer 
In response to applicant's arguments against the references (Chen, Geldenhuys, and Sohn) individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the present case, the modified and revisited 103 rejection above clearly set forth the reasons and motivations to combine the references. 
Applicant argues that the Examiner cites Geldenhuys as teaching that furosemide was able to bind to mitoNEET. However, no reference has been presented that teaches that furosemide binds NAF-1. Applicant respectfully requests that the Examiner provide such a citation or allow claims 21 and 22. In response, the Examiner finds Applicant’s argument not persuasive. While no reference has been presented that teaches that furosemide binds NAF-1, the Examiner contends that inhibiting NAF-1 is the property or the mechanism of action of the furosemide. Since furosemide is taught by the prior art, said property or mechanism of action is necessarily present absent evidence to the contrary. A compound and all of its properties are inseparable. See In re Papesch, 315 F.2d 381, 391 (C.C.P.A. 1963.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEAN P CORNET/Primary Examiner, Art Unit 1628